DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/08/2022.
Applicant’s election without traverse of Claims 1-12 in the reply filed on 1-12 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2021 is compliant with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenwerke. (GB842518A) in view of Potsich (US4431408) in further view of Guthrie (US2886304)
Regarding Claims 1-2, 4 and 11-12, Eisenwerke teaches a method of charging a prepackaged charge to a metallurgy furnace (Claim 1) comprising the steps of: 
Providing a consumable container (Page 1, Col. 2, Lines 55-70) having at least one attachment member (Page 2, Col. 1, Lines 24-35); 
Forming a pre-packaged charge by loading scrap material (Page 1, Col. 1, Lines 14-20); 
Lifting the container over a furnace and decoupling or dropping the container into the furnace (Page 2, Col. 1, Lines 24-50) through a door/roof door over a furnace, allowing a charging container to descend (Page 1, Col. 1, Lines 25-27); thereby loading the container with prepackaged charge and melting both the scrap material and the container. (The release of the container into the furnace implies charge is decoupled form the lifting device) 
Regarding the claim limitation of the consumable metal container having plurality of interconnected wire free of additional support, Eisenwerke only states the shape size and weight of the boxes depends on the furnace and door dimensions and the proportion of charging materials and whether the materials are compact, small, or bulky (Page 2, Col. 1, Lines 5-10). Yet, Eisenwerke is silent regarding the claim limitation. However, Potsich teaches a high temperature furnace basket for carrying work pieces during heat treatment (abstract) as shown in Figure 3 below: 

    PNG
    media_image1.png
    491
    715
    media_image1.png
    Greyscale

Where the basket is comprised of an open wire grid (Col. 1, Lines 65-68) formed solely of interconnected wire free of additional support comprising gaps between the wire (Figure 3). This design is used to eliminate basket or container distortion under high temperature and load stress (Col. 2, Lines 9-13). Therefore, one of ordinary skill in the art would have been motivated to modify the consumable container of Eisenwerke to have a body formed solely by a plurality of interconnecting wire free of additional support structure, the body defining a plurality of gaps for the purpose of transferring scrap in a basket that can withstand distortion forces at high temperature and load stress. 
Regarding the limitation of the plurality of attachment members formed with or coupled to the body, the wire cage body of Potsich although not explicitly stated is interpreted that any of the wire loops in the grid is capable of being used as an attachment member, and one of ordinary skill in the art would be motivated to couple or use the wire basket frame in different locations (such as the corners or side rims of the basket) as attachment members to achieve the predictable result of transporting the consumable cage into a heated furnace in a controlled manner. 
Regarding the limitation where the scrap is first collected and segregated into one or more piles according to a material classification, Eisenwerke is silent regarding the step of collecting and classifying scrap material. However, Guthrie teaches a method of for forming steel from scrap and pig iron, where first scrap is obtained scrap dealers who collect scrap and then classify the scrap by metallic composition (material classification) where a pile of scrap is delivered to the steel furnace (Col. 1, Lines 30-35, 45-61). Therefore, one of ordinary skill in the art would have been motivated to collect and segregate scrap according to a material classification into one or more piles to achieve the predictable result of acquiring scrap to be charged into a furnace to form steel. 
Regarding the limitation that the furnace has electrodes, Eisenwerke teaches the furnace is an open hearth or reverberatory furnace (Page 1, Col. 2, Lines 1-2) but does not teach that is heated by electrodes or that it contains electrodes. However, Guthrie teaches that scrap and pig iron form the principal metallic ingredients in steel which is made in open heath or electric furnaces (Col. 1, Lines 30-32). Therefore, one of ordinary skill in the art would have been motivated use modify the heating element of the furnace of Eisenwerke to include electrodes as an electric furnace as a simple substitution of one known type of heating furnace for melting scrap for another. The presence of electrodes in the furnace of the prior art is considered to meet the claim 4 limitation of introducing electrodes into the furnace to melt the charge. 
Regarding Claim 11, Eisenwerke does not explicitly teach that plurality of attachment members is coupled to a lifting device prior to loading; however, one of ordinary skill in the art would have been motivated to couple a charging bucket to a lifting device before or after loading the charge container in order to achieve the predictable result of delivering a charge of scrap to a furnace. 
Regarding Claim 3, Eisenwerke states that “the shape, size, and weight of the consumable charging boxes depends on the furnace and door dimensions” (Page 2, Col. 1, Lines 5-8) and that “the heat losses caused in opening the furnace doors will be reduced” (Page 2, Col. 1, Lines 47-50). Therefore, it is implied by the prior art that the door is of the open roof is opened to let down the charge box and closed once the scrap charge and container are inside to reduce the amount of heat loss. 
Regarding Claim 5, Eisenwerke teaches additives such as lime are added to the charge during melting (Claim 1 of Eisenwerke) 
Regarding Claim 6, Guthrie teaches the during steel production the furnace can be tilted during charging to flush slag (remove slag which is considered a waste during melting) and to remove finished steel (Col. 10, Lines 34-40). Therefore, one of ordinary skill in the art would have been motivated to tap/tilit the furnace of Eisenwerke in view of Guthrie to one or more directions so that the furnace would be capable of flushing or removing waste such as slag and to collect product in the form of finished steel. 
Regarding Claim 7, Guthrie teaches refinement takes place to reduce the content of elements such as carbon (Col. 4, Lines 1-5), this is considered a decarburizing steel refining step. 
Regarding Claim 8, Guthrie teaches the steel is finally tapped (or tilted) from the furnace into a ladle. (Col. 1, Lines 40-45)
Regarding Claims 9-10, Guthrie teaches the steel is at least classified or separated so that pig iron is not included in the scrap, as pig iron is added as a separate ingredient (Col. 1, Lines 30-33, 45-55) and that steel croppings, shearings, or discards can be added (Col. 1, Lines 45-55), which are interpreted to be analogous to turnings or shredded scrap, this implies classification was used to separate turnings or shredded scrap into a pile. The scrap of Guthrie and Eisenwerke are used to make steel and is therefore considered ferrous. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738